                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                                1:19-cv-80-MOC-WCM

 JILLIAN WEBSTER,                                           )
                                                            )
                        Plaintiff,                          )
                                                            )
 Vs.                                                        )                 ORDER
                                                            )
 ANDREW SAUL,                                               )
 Commissioner of Social Security,                           )
                                                            )
                       Defendant.                           )


        This matter is before the Court on Plaintiff’s Motion for Fees Pursuant to the Equal Access

to Justice Act (“EAJA”), 28 U.S.C. § 2412(d)(1)(A). (Doc. No. 25).

        Defendant opposes the motion, arguing that the number of hours expensed by Plaintiff’s

counsel are excessive and that the Government’s position was substantially justified. Having

reviewed the motion, the parties’ briefs, and the case file, the Court finds that the Government’s

position was not substantially justified and the amount of fees requested by Plaintiff is reasonable.

The Court will therefore award Plaintiff attorney fees under the EAJA in the amount of $9,760.69.

        IT IS ORDERED that Plaintiff’s Motion for Fees, (Doc. No. 25), is GRANTED, and the

Court will award Plaintiff attorney fees in the amount of $9,760.69. Pursuant to Astrue v. Ratliff,

560 U.S. 586 (2010), the fee award will first be subject to offset of any debt Plaintiff may owe to

the United States. The Commissioner will determine whether Plaintiff owes a debt to the United

States. If so, the debt will be satisfied first, and if any funds remain, they will be made payable to

Plaintiff and mailed to Plaintiff’s counsel. If the United States Department of the Treasury reports

to the Commissioner that Plaintiff does not owe a federal debt, the government will exercise its

                                                 -1-



       Case 1:19-cv-00080-MOC-WCM Document 30 Filed 07/10/20 Page 1 of 2
discretion and honor an assignment of EAJA fees and mail the awarded fees to Plaintiff’s

counsel. No additional petition pursuant to 28 U.S.C. § 2412(d) shall be filed.



 Signed: July 10, 2020




                                               -2-



     Case 1:19-cv-00080-MOC-WCM Document 30 Filed 07/10/20 Page 2 of 2
